DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishino et al. (JP2017130378) in view of Ueda (JP2013048042).
As to claim 1, Nishino et al. discloses an electrochemical cell (figure 3), comprising: a first single cell (figure 3 number 1a) comprising a first power generation element and a first inner container which accommodates the first power generation element; a second single cell (figure 3 number 1b) comprising a second power generation element and a second inner container which accommodates the second power generation element, the first single cell and the second single cell being stacked, and the electrochemical cell comprising at least one welded portion in which the first inner container and the second inner container are welded to each other (figure 3 number 2b,2a).
Nishino et al. fail to disclose an outer container which accommodates the first single cell and the second single cell. Ueda teaches an outer container which accommodates the first single cell and the second single cell for the purpose of ensuring the necessary water vapor barrier properties (paragraph 0008).
Therefore, it would have been obvious to one having ordinary skill in the art at the time applicant's invention was filed to provide Nishino et al. with disclose an outer container which accommodates the first single cell and the second single cell. Ueda teaches an outer container which accommodates the first single cell and the second single cell for the purpose of ensuring the necessary water vapor barrier properties (paragraph 0008).
As to claim 2, Nishino et al. discloses wherein the at least one welded portion comprises a plurality of welded portions (paragraph 0009).
As to claim 3, Nishino et al. discloses wherein when viewed from a stacking direction of the first single cell and the second single cell (figure 3), entirety of the first power generation element is located inside an outer circumference of the first inner container (Figure 1), and the first inner container comprises a first peripheral edge portion which does not overlap with the first power generation element, entirety of the second power generation element is located inside an outer circumference of the second inner container, and the second inner container (figure 1) comprises a second peripheral edge portion which does not overlap with the first power generation element, and in the at least one welded portion, the first peripheral edge portion and the second peripheral edge portion are welded to each other (figure 3 number 2a,2b).
As to claim 4, Nishino et al. discloses wherein when viewed from the stacking direction (figure 3), the first power generation element and the second power generation element are of a same rectangular shape and are overlapped with each other so that respective long sides and short sides thereof correspond to each other, and the at least one welded portion is located along the respective long sides or extension lines of the respective long sides (figure 3 number 1a,1b, 2a,2b).
As to claim 5, Nishino et al. discloses wherein when viewed from the stacking direction (figure 3), the first power generation element and the second power generation element are of a same rectangular shape and are overlapped with each other so that respective long sides and short sides thereof correspond to each other, and the at least one welded portion is of a rectangular shape along the respective long sides or extension lines of the respective long sides (figure 3 number 1a,1b,2a,2b).
As to claim 6, Nishino et al. discloses wherein when viewed from the stacking direction, the at least one welded portion is located in a region surrounded by the extension lines of the long sides of the first power generation element, the extension lines of the short sides of the first power generation element, and the outer circumference of the first inner container (figure 1 number 2).
As to claim 7, Nishino et al. discloses wherein when viewed from the stacking direction (figure 3), the first power generation element includes a terminal extending outwardly from a side thereof (figure 1 number 7,8), and the second power generation element includes a terminal extending outwardly from a side thereof (figure 1 number 7,8), and the at least one welded portion is located along sides of the first power generation element and the second power generation element where the respective terminals are not located (figure 3 number 2b,2a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE J RHEE whose telephone number is (571)272-1499. The examiner can normally be reached Monday-Friday (10-6:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE J RHEE/           Primary Examiner, Art Unit 1724